             Case 3:17-cr-00012-TJC-JBT Document 84-2 Filed 03/25/19 Page 1 of 5 PageID 384

                                                                            IN THE CIRCUIT COURT, FOURTH
                                                                            JUDICIAL CIRCUIT, IN AND FOR
                                                                            DUVAL COUNTY, FLORIDA
                                                                            CASE NUMBER: 16-2O13-CF-OO14O7-AXX.4viA
                                                                            DIVISION: CR-C

           STATE OF FLORIDA                                                 L Probation Violator
                                                                            LI Community Control Violator
                                                                            LI Retrial
                                                                            D

                       The defendant, MICHAEL JOSEPH WALDING JR, being personally before this Court, represented by
             iO 1((- I1d                                        the attorney of record, and the State being represented by
              (Y’ ‘LQ..v\&JIJ- L-’                              and having:
                       been tried and found guilty by jury/by court of the following crime(s)
                    4iered a plea of guilty to the following crime(s)
                    LI entered a plea of nob contendere to the following crime(s)
           Count                                      Crime                                         Offense        Degree
                                                                                                     Statute      Of Crime
‘.1                                                                                                N umber(s)
                )                    eL p65iO11                      O (±jV14Lo1/Pd                                  /M{
                                                p LQse                      Luth cL             -i- 7. o Lt’)
                                   Cç




1%         LI and no cause being shown why the defendant should not be adjudicated guilty; IT IS ORDERED that the
J     f\.  defendant is hereby ADJUDICATED GUILTY of the above crime(s).
         ‘LI being a qualified offender pursuant to    F.S. 943.325, the defendant shall be requited to submit a DNA
           sample as requited by law.
                    good cause being shown; IT IS ORDERED THAT ADJUDICATION OF GUILT BE WITHHELD.


                                                                                                     FILED
                                                                                                       JUN 08 2016


                                                      Page             of
%_J    i
   Case 3:17-cr-00012-TJC-JBT Document 84-2 Filed 03/25/19 Page 2 of 5 PageID 385

STATE OF FLORIDA                                                   CASE NUMBER: 16-201 3-CF-00 I 407-AXXX-MA
vs.
MICHAEL JOSEPH WALDING JR, DEFENDANT




 1. Right Thumb          2. Right Index          3. Right Middle           4. Right Ring      5. Right Little




  6. Left Thumb           7. Left Index          8. Left Middle             9. Left Ring      10. Left Little




Fingerprints taken by: Name:     TS-.                   7l                  Title:

I HEREBY CERTIFY that the above and foregoing are the fingerprints of the defendant,
MICHAEL JOSEPH WALDING JR, and that they were placed thereon by the defendant in my presence
in open court on this date.

DONE AND ORDERED in open court in Jacksonville, Duval              ty, Florida, this       day of
                  N6       ,20   I

                                      .




                                          Page           of__________
     Case 3:17-cr-00012-TJC-JBT Document 84-2 Filed 03/25/19 Page 3 of 5 PageID 386

                                                                      IN THE CIRCUIT COURT, FOURTH
STATE OF FLORIDA                                                      JUDICIAL CIRCUIT, IN AND FOR
                                                                      DUVAL COUNTY, FLORIDA

                                                                      CASE NUMBER: 16-2013-CF-001407-AXXX-MA
MICHAEL JOSEPH WALDING JR, DEFENDANT



The defendant is hereby ordered to pay the following sums if checked:
A sum of                   as a court cost pursuant to section 938.01, Florida Statutes, (AdUition4 Court Cost
Clearing Trust Fund).
sum of $50.00                    pursuant to section 938.03, Florida Statutes, (Crimes Compensation Trust Fund).
  sum of $L2.(.L)                pursuant to section 938.05, Florida Statutes, (Local Government Criminal Justice Trust
Fund,.
         sum of $3.00            pursuant to section 938.19, Florida Statutes, and section 634.108, Ordinance Code,
(Assejment of Additional Court Costs-Duval County Teen Court Trust Fund).
sum of $65.00                    pursuant to section 939.185, Florida Statutes, and section 111.385, Ordinance
Code (Assessment of Additional Court Costs to be used fotjanovations, legal aid, law library, teen court programs).
11sum of $100.00              pursuant to section 938.055, Florida Statutes, (FDLE Operating Trust Fund).
   A sum      of $100.00         pursuant to   section   938.27(1), Florida Statutes, (Sheriff’s Office Investigative Cost).
El A sum      of$____________
                                 pursuant to   section   938.27(1), Florida Statutes, (Prosecution Investigative Cost).
sum           of $100.00         pursuant to   section   938.27(8), Florida Statutes, (Cost of Prosecution).
sum           of $20.00          pursuant to   section   938.06, Florida Statutes, (Assessment of Additional Court Costs for
Crime Stoppers Trust Fund).
   A sum      of$____________
                                 pursuant to   section 938.29, Florida Statutes, (Court Appointed Counsel Fees).
      sum     of$____________
                                 pursuant to   section 27.52, Florida Statutes, (Application for Court Appointed Counsel Fees).
El A sum      of $151.00         pursuant to   section 938.10, Florida Statutes, (Crimes Against Minors).
El A sum      of $201.00         pursuant to   section 938.08, Florida Statutes, (Funding Programs in Domestic Violence).
El A...stim   of $151.00         pursuant to   section 938.085, Florida Statutes, (Rape Crisis Trust Fund).
      sum     of $2L)O           pursuant to   section 775.083(2), Florida Statutes, (Cost).
El A fine     in the sum of   $___________
                                               pursuant to section 775.0835, Florida Statutes, (This provision refers to the
optional fine for the Crimes Compensation Trust Fund and is not applicable unless checked and completed. Fines imposed as a part of a
sentence to section 775.083, Florida Statutes, are to be recorded on the sentence page(s)).
El  A sum of    $___________
                                  pursuant to section 938.04, Florida Statutes, (additional cost 5% of fine).
El  A sum of $2.00                as a court cost pursuant to section 938.15, Florida Statutes, (Criminal Justice Education
by Munidpalftles and Counties).
El  A sum of $15.00               pursuant to section 938.13, Florida Statutes, (MisU. convictions invoMng drugs or alcohol).
El A sum of $135.00              pursuant to section 938.07, Florida Statutes, (EMS DUI/BUI cases).
                                                                                            —




El A sum of $30.00               pursuant to section 318.18(1 3), Florida Statutes, and section 834.102, Ordinance
Code, (CHT - State Court Facilities).
Q A sum of $3.00                 pursuant to section 318.18(17), Florida Statutes, (State Radio System (SRS)).
El A sum of     $___________
                                 for the cost of collecting the DNA sample required by section 943.325, Florida
Statutes.
fl Restitution in accordance with attached order.
El Other
           DONE AND ORDERED in open court in Jacksonville, Duval County, Florida, this                             day of
              JUN082018                    ,20.


                                                                                   Judge
                                                 Page        _)     of_________
 Case 3:17-cr-00012-TJC-JBT Document 84-2 Filed 03/25/19 Page 4 of 5 PageID 387


MICHAEL JOSEPH WALDING, DEFENDANT                                CASE NUMBER: 16-2013-CF-001407-AXXX-MA
                                                                 081$ # 1603078601


                                          (As to Count (s)        /
                                                                  j
      ,Jhe qefennt,being personally before this court, accompanied by the defendant’s attorney of record
 V’J .€Jl1                             and the adjudication/withhold having been determined, and the court having
                                       ,


given.the defendant an opportunity to be heard and to offer matters in mitigation of sentence, and to show cause
why the defendant should not be sentenced as provided by law, and no cause being shown:
       El and the court having on                        deferred imposition of sentence until this date.
       LI and the court having previously entered a judgment in this case on                          now
           resentences the defendant.
        LI and the court having placed the defendant on probation/community control, and having
           subsequently revoked the defendants probation/community control;
It is The Sentence  Of The Court That (check all that ar applicable; unmarked sections ate JnapplcabIe):
Vhe defendant pay a fine of$,                                           Florida Statutes, plus $_     at   —




   the 5% surcharge required by section 938.04, Florida Statutes.                                    9, 7 (        0
LI The defendant is hereby committed to the custody of the Department of Corrections.
LI The defendant is hereby committed to the custody of the Sheriff of Duval County, Florida,                      7j 2 (ott (
LI The defendant is sentenced as a Youthful Offender in accordance with section 958.04, Florida Statutes.
To be Imprisoned (check one; unmarked sections are inapplicable):
LI For a term of natural life.
LI For a term of
   Said SENTENCE SUSPENDED for a period of                         subject to conditions set forth in this order.
LI Youthful Offender Sentence:
        Pursuant to the Florida Youthful Offender Act, the defendant shall be imprisoned for a period of
                       of which                   shall be served by imprisonment followed by
       in a Community Control   Program according to the terms and conditions set forth in a separate order.

LI Split Sentence (complete the appropriate paragraph):
        LI Followed by a period of                            on probation/community control under the supervision of
              the Department of Corrections according to the terms and conditions of supervision set forth in a
              separate order.
        LI However, after serving a period of________________ imprisonment in                               the balance
              of the sentence shall be suspended and the defendant shall be placed on probation/community control
             for a period of                     under the supervision of the Department of Corrections according to
             the terms and conditions of probation/community control set forth in a separate order.
In the event the defendant is ordered to serve additional split sentences, all incarceration portions shall be satisfied
before the defendant begins service of the supervision terms.
Imposition of Sentence Stayed and Withheld (check one; unmarked sections are inapplicable):
 LI The court hereby stays and withholds the imposition of sentnce and places the defendant on:
     6Probation/communñ’; ssntrel for a period of      t)    (Y1Cfl45 unde,the supervision of the Department
          of Corrections with a spial   condition that the defendant  serve cC.kUC{S           in Duval County
          Jail, with credit for    d           days.
      LI Unsupervised probation for a period of                       with the special condition that the defendant
          serve                     days in Duval County Jail, with credit for                  days. Unsupervised
          probation will terminate upon  completion  of special condition.
      (All other general/special conditions of probation/community control shall be set forth in a separate order.)

                                                    171     of
                                           Page
    Case 3:17-cr-00012-TJC-JBT Document 84-2 Filed 03/25/19 Page 5 of 5 PageID 388



MICHAEL JOSEPH WALDING JR, DEFENDANT                         CASE NUMBER:16-2013-CF-001407-AXXX-MA
                                                             OBTS#




       In the event the defendant is sentenced to a period of incarceration in state prison, the Sheriff of Duval
County, Florida, is hereby ordered and directed to deliver the defendant to the Florida Department f
Corrections at the facility designated by the Department together with a copy of this judgment and sentence
and any other documents specified by Florida Statute.

        In open court, the defendant was advised of the right to appeal from this sentence by filing a notbe of
appeal with the clerk of this court within 30 days from this date and the right to the assistance of counsel in
taking the appeal at the expense of the State on showing of indigency.

       In imposing the above sentence, the court further recommends! adjudges:




              Pj               in opencourtin JacksonvW Duv                ,Forid—dy of
                   ?iERED




                                      Page       5      of
